Citation Nr: 0834284	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left forearm shell fragment wound.  

2.  Entitlement to an initial compensable rating for 
residuals of a left breast shell fragment wound.  

3.  Entitlement to an initial compensable rating for 
residuals of a right lower abdominal shell fragment wound.  

4.  Entitlement to an initial compensable rating for 
residuals of a right low back shell fragment wound.  

5.  Entitlement to an initial compensable rating for 
residuals of a left low back shell fragment wound.  

6.  Entitlement to an initial compensable rating for 
residuals of a right calf shell fragment wound.  

7.  Entitlement to an initial compensable rating for 
residuals of a left cheek shell fragment wound.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 0 percent rating for 
residuals of a left forearm shell fragment wound, a left 
breast shell fragment wound, a right lower abdominal shell 
fragment wound, a right low back shell fragment wound, a left 
low back shell fragment wound, a right calf shell fragment 
wound, and a left cheek shell fragment wound.  The veteran 
testified before the Board in April 2007.  

The issues of entitlement to an initial compensable rating 
for residuals of a right lower abdominal shell fragment 
wound, an initial compensable rating for residuals of a right 
calf shell fragment wound, and an initial compensable rating 
for residuals of a left cheek shell fragment wound are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

At his April 2007 hearing before the Board, the veteran 
withdrew his appeals concerning entitlement to an initial 
compensable rating for residuals of a left forearm shell 
fragment wound, a left breast shell fragment wound, a right 
low back shell fragment wound, and a left low back shell 
fragment wound.  


CONCLUSION OF LAW

The criteria for withdrawal of substantive appeals of the 
issues of entitlement to an initial compensable rating for 
residuals of a left forearm shell fragment wound, a left 
breast shell fragment wound, a right low back shell fragment 
wound, and a left low back shell fragment wound have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).  

In March 2007, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeals as to the 
issues of entitlement to an initial compensable rating for 
residuals of a left forearm shell fragment wound, a left 
breast shell fragment wound, a right low back shell fragment 
wound, and a left low back shell fragment wound, as 
identified in the March 2007 statement of the case.    

At his April 2007 hearing before the Board, the veteran 
stated that he was withdrawing the appeals as to the issues 
of entitlement to an initial compensable rating for residuals 
of a left forearm shell fragment wound, a left breast shell 
fragment wound, a right low back shell fragment wound, and a 
left low back shell fragment wound.  The Board finds that the 
veteran's statement indicating his intention to withdraw the 
appeals as to these issues, once transcribed as a part of the 
record of his hearing, satisfies the requirements for the 
withdrawal of substantive appeals.  Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (a statement made during a personal hearing, 
when later reduced to writing in a transcript, constitutes a 
written notice of Disagreement within the meaning of 38 
U.S.C. § 7105).   

As the appellant has withdrawn his appeals as to the issues 
of entitlement to an initial compensable rating for residuals 
of a left forearm shell fragment wound, a left breast shell 
fragment wound, a right low back shell fragment wound, and a 
left low back shell fragment wound, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.   

Accordingly, the issues of entitlement to an initial 
compensable rating for residuals of a left forearm shell 
fragment wound, a left breast shell fragment wound, a right 
low back shell fragment wound, and a left low back shell 
fragment wound are dismissed.   


ORDER

The appeals concerning the issues of entitlement to an 
initial compensable rating for residuals of a left forearm 
shell fragment wound, a left breast shell fragment wound, a 
right low back shell fragment wound, and a left low back 
shell fragment wound are dismissed.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The veteran contends that his residuals of a right lower 
abdominal shell fragment wound, residuals of a right calf 
shell fragment wound, and residuals of a left cheek shell 
fragment wound are moderate to moderately severe muscle 
injuries.

On VA examination in September 2005, it was noted that there 
was some tissue loss in the veteran's right calf and some 
nerve damage in the face.  However, there was not enough 
information regarding the extent of the veteran's muscle 
injuries.  In order to make an accurate assessment of the 
veteran's entitlement to an initial compensable rating for 
his residuals of a right lower abdominal shell fragment 
wound, residuals of a right calf shell fragment wound, and 
residuals of a left cheek shell fragment wound, it is 
necessary to have a medical opinion based upon a thorough 
review of the record and examination of the veteran that 
determines the extent of the residuals of the shell fragment 
wounds to the right lower abdominal, right calf, and left 
cheek.  The Board thus finds that an examination addressing 
the veteran's disabilities is necessary in order to fairly 
decide the merits of the veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the severity 
of his shell fragment wounds to the 
right lower abdominal (Muscle Group 
XVI), right calf (Muscle Group XI), and 
left cheek (Muscle Group XXIII).  For 
each of the muscle groups, the examiner 
should determine whether there is 
evidence of any loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination, or uncertainty of 
movement.  The examiner should further 
state for each of the muscle groups 
whether the evidence shows  entrance 
and exit scars, loss of deep fascia or 
muscle substance, impairment of muscle 
tonus, intermuscular scarring, adhesion 
to the bone, muscle herniation, 
limitation of motion, tendon damage.  
The examiner should also state whether 
or not there is any neurological 
impairment caused by each wound.  If 
necessary, the examiner should 
reconcile the opinion with any other 
medical opinions of record.  The claims 
folder should be made available to the 
examiner for review and the examination 
report should note that review.  

2.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


